DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR10-2019-0051827 was received on 05/18/2020.

Non-Responsive Amendment
3.	Newly amended claims 1 – 6 and 8 – 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	The currently amended set of claims is directed towards a base station forwarding data to a plurality of target base stations, receiving a message from one of them indicating that a handover has completed successfully, and instructing a separate base station to discard the forwarded data. The previous set of claims was directed towards a terminal receiving an RRC message carrying configuration information for a conditional handover, using the information 
	These are distinct inventions. It is possible that the two inventions could be used together (i.e. the two claim sets could be understood as subcombinations of a larger invention, usable together, as in MPEP §806.05(d)). The current and previous set of claims are usable separately—a base station forwarding data to other base stations does not need the particular claimed terminal, and a terminal performing a conditional handover does not need a base station forwarding data amongst other base stations as claimed. They are also non-overlapping in scope, and are not obvious variants of one another.
	Further, examining the newly amended claims would result in a serious burden on the Examiner. The application was originally classified in H04W36/0069—handoff control for reestablishing a radio link in a DC scenario. The currently amended claims would be classified in H04W36/026—traffic multicasting during handover. Properly searching the currently amended set of claims would also involve a completely different field of search.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 – 6 and 8 – 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S./Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464